



Exhibit 10.2.4


FOURTH OFFICE COMPLEX LEASE AMENDMENT


THIS FOURTH OFFICE COMPLEX LEASE AMENDMENT (this "Fourth Amendment") is made as
of May 11, 2017, by and between FEDERAL HOME LOAN BANK OF TOPEKA, a federally
chartered corporation ("Lessor") and SECURITY BENEFIT LIFE INSURANCE COMPANY, a
Kansas stock insurance company ("Lessee"), in order to amend and modify that
certain Office Complex Lease dated March 25, 2002, made by and between Lessor
and Lessee, as previously amended by that certain Office Complex Lease Amendment
dated February 21, 2003, that certain Second Office Complex Lease Amendment
dated October 31, 2005, and that certain Office Complex Lease Third Amendment
dated October 4, 2013, made by and between Lessor and Lessee (collectively, the
"Existing Lease" and, as modified by this Fourth Amendment, the "Lease").


WHEREAS, the Lessor and Lessee desire to amend the Existing Lease (i) to permit
Lessor to vacate early all but certain limited space that it could continue to
use for six months for certain purposes without having to pay rent or any share
of property taxes, utilities, or insurance premiums from the time Lessor vacates
all but such limited space; and (ii) to provide for the sale of certain
furniture, fixtures and equipment now in the Lessor's Space to the Lessee;


NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
agreements set forth in the Existing Lease, and the promises and undertakings
hereinafter set forth, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree that the Existing Lease is hereby amended and
modified as hereinafter provided. Capitalized terms used in this Fourth
Amendment and not defined in this Fourth Amendment have the meanings assigned to
them in the Existing Lease.


1. Early Departure by Lessor. Lessor may vacate the Lessor's Space, leaving
behind the furniture, fixtures, and equipment now there as set forth below,
before March 31, 2018, and, upon doing so, shall cease being obligated to pay a
share of property taxes, utilities, or insurance premiums under the Lease except
for any past due or accrued. Nevertheless, Lessor must pay property taxes,
utilities or insurance premiums under the Lease through December 31, 2017, even
if Lessor vacates Lessor's Space earlier, and (b) need not vacate the Temporary
Space (as defined below).


2. Temporary Space.


(a) If by March 31, 2018, Lessor vacates Lessor's Space other than the
"Temporary Space" identified on Exhibit A-4, then Lessor may occupy and use the
Temporary Space, without having to pay rent or any share of property taxes,
utilities, or insurance premiums for the Temporary Space, but otherwise subject
to all the terms and conditions of the Lease, solely for the operation of
computers and related equipment for up to 180 days after the date the Lessor
vacates the rest of the Lessor's Space or so much thereof as Lessor is not in
default under the Lease and has not failed to cure such default by the end of
any applicable cure period (the "Temporary Space Term").


(b) Lessor and its employees, agents and invitees will only use the particular
point(s) of access and path(s) of travel that are specified in Exhibit A-4 (as
such exhibit may be modified reasonably by Lessee from time to time upon ten
(10) days written notice from Lessee to Lessor) for ingress and egress between
the exterior of the SBL Buildings and the Temporary Space.


(c) Lessee will furnish Lessor with seven (7) keys or badges for Lessor's
employees to access the Temporary Space through the specified point(s) of
access. Lessor will deliver all of them and any others previously furnished to
Lessor but not previously returned to the Lessee at the end of the Temporary
Space Term.


(d) Lessee shall designate three (3) parking spaces at the west end of the SBL
Parking lot located directly east of the Lessor's designated entry point to the
Temporary Space near the delivery bay area (docks) for Lessor's use during the
Temporary Space Term.


(e) During the Temporary Space Term, Lessor will carry the insurance required to
be carried by Lessor under Section 8.2(a) of the Existing Lease on the Temporary
Space and the furniture, fixtures and equipment in or used principally to
service such space.






--------------------------------------------------------------------------------





(f) If Lessor does not vacate the Temporary Space by the end of the Temporary
Space Term, then Lessor will pay Lessee holdover rent at the rate of $5,000.00
per month (which amount shall increase by $5,000.00 each subsequent month that
Lessor has not so vacated, up to $30,000.00 per month). In such event, Lessor
will also pay Lessee's attorneys' fees incurred in enforcing the Lease and
Lessor will be liable to Lessee for any consequential damages which the Lessee
may suffer due to the failure of the Lessor to vacate the Temporary Space at the
end of the Temporary Space Term.


(g) If Lessor fails timely to vacate the Temporary Space, or if Lessor fails to
convey and deliver to Lessee the FF&E (as defined in Section 3(a) of this Fourth
Amendment) in or used to service the Temporary Space upon vacating the Temporary
Space, as provided for in this Fourth Amendment, then Lessee may, in addition to
any other remedies it may have under the Lease, at its option, after fifteen
(15) days' notice to Lessor, take possession of the Temporary Space and the FF&E
in the Temporary Space that was to be conveyed to Lessee pursuant hereto. In
addition, Lessee may remove the rest of Lessor's effects in such reasonable
manner as it shall choose, and store such effects without liability for loss
except due to Lessee's malicious act. Lessor agrees to pay Lessee on demand any
and all expenses incurred in such removal, including court costs and storage
charges on such effects for any length of time the same shall be in Lessee's
possession.


3. Conveyance of FF&E in Lessor's Space.


(a) Upon vacating the Lessor's Space, the Lessor will leave in place all the
furniture, fixtures and equipment, including but not limited to, existing
offices, meeting rooms, carpet, and other flooring ("FF&E") currently in the
Lessor's Space, excluding any listed on Exhibit B-4 (which listed FF&E must be
removed by Lessor). Contemporaneously, Lessor will execute and deliver to the
Lessee a bill of sale, in a form reasonably acceptable to Lessee, conveying good
title to such FF&E, excluding FF&E in or used to service the Temporary Space to
the Lessee, free and clear of any liens, encumbrances or interests of Lessor or
any third party and Lessee shall pay Lessor Twenty Thousand US Dollars
(US$20,000.00).


(b) At the end of the Temporary Space Term, the Lessor will leave in place all
the FF&E in or used to service the Temporary Space, including without limitation
uninterruptable power supply (UPS) and related/associated equipment such as
batteries, along with the critical space heating, ventilating and air
conditioning (Liebert) units which serve the Temporary Space, but excluding any
furniture, fixtures and equipment listed on Exhibit B-4. Contemporaneously,
Lessor will execute and deliver to the Lessee a bill of sale, in form reasonably
acceptable to Lessee, conveying good title to the FF&E in or used to service the
Temporary Space to the Lessee, free and clear of any liens, encumbrances or
interests of Lessor or any third party in return for having been permitted the
opportunity to use the Temporary Space rent free for up to 180 days.


(c) The FF&E will be, when conveyed, in substantially the same condition as at
the time of execution of this Fourth Amendment other than reasonable wear and
tear; provided that Lessee must make any claim otherwise to Lessor by notice
given within 60 days after the Lessor vacates the Lessor's Space or Temporary
Space and tenders conveyance of the FF&E, except that such time limit shall not
apply if Lessee, upon the later removal of any fixtures or equipment installed
by Lessor, discovers structural or mechanical system damage to the building
caused by the installation of such fixtures or equipment by or on behalf of
Lessor. Claims shall be supported with reasonable evidence and supplemented with
estimates to repair, remove, and/or replace the damaged FF&E and/or structural
or mechanical system damage.


(d) The parties agree, based on a joint inspection performed by their respective
representatives, that at the time of execution of this Fourth Amendment there is
no damage to the FF&E other than reasonable wear and tear.


(e) Lessor may not install any new fixtures or equipment (excluding standard
office equipment such as copiers and computers, mail room equipment, etc.),
electrical wiring, plumbing, or special air conditioning system in or affecting
the Lessor's Space without Lessee's prior written consent, not to be
unreasonably withheld, denied, delayed, or conditioned. Any such installation
will be solely at Lessor's cost, will be done in accordance with applicable laws
(including without limitation any necessary permits), will be done with plans
approved in writing by Lessee in advance, and will be done using contractors
reasonably acceptable to Lessee. After completion of any such installation,
Lessor will provide Lessee with lien waivers from all contractors who worked on,
or provided materials or equipment for, the installation.




2

--------------------------------------------------------------------------------





Except as modified in this Fourth Amendment, all other terms and conditions of
the Existing Lease remain unchanged and in full force and effect, except to the
extent they are inconsistent with the provisions of this Fourth Amendment. If
any inconsistencies exist between this Fourth Amendment and the Existing Lease,
the terms and provisions of this Fourth Amendment shall control. This Fourth
Amendment will not be binding and effective until at least one counterpart has
been executed by both Lessor and Lessee. The provisions of this Fourth Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


IN WITNESS WHEREOF, said parties have executed this Fourth Office Complex Lease
Amendment as of the day and year first above written.


LESSOR:
FEDERAL HOME LOAN BANK OF TOPEKA
a federally chartered corporation


By: /s/ Mark E. Yardley
Name: Mark E. Yardley
Attest: /s/ Patrick C. Doran         Title: President & CEO


LESSEE:
SECURITY BENEFIT LIFE INSURANCE COMPANY
a Kansas stock insurance company


By: /s/ John F. Guyot
Name: John F. Guyot
Attest: /s/ Barry G. Ward         Title: SVP, GC & Secretary




3

--------------------------------------------------------------------------------







EXHIBIT A-4


Spaces that will remain accessible for operation of computer equipment include
the following:


• Data Center
• Computer Operations Room
• Phone Room
• Telecommunications Closet


Entry points of access will be from the current Bank entry door located near the
delivery bay area and the Security Benefit garage bay area. Path of travel will
be directly from the bay area to the rooms listed using the center hall as
depicted in Diagram 1.




diagram1.jpg [diagram1.jpg]


4

--------------------------------------------------------------------------------







EXHIBIT B-4


Furniture, Fixtures and Equipment NOT included in the Sale


Furniture / Equipment NOT included in the sale
Location
 
All electronic equipment including computers, TVs (including wall and ceiling
mounts), Copiers, Printers, Postage machine, Fax machines, AED, shredders,
mobile white boards, servers* and switch gear
Throughout the building
*racks will stay
Complete rolling file system including rails
Vault / First floor
 
All Metal Shelving
IT Storage, Dock, M&C Storage and Facilities Closet
 
All FireKing fireproof file cabinets
Throughout the building
 
All Artwork
Throughout the building
 
All plastic folding tables
Hills Rooms and Egress hall in Pavilion C
 
Computer wipe tables
IT storage
 
Storage cabinets and server desk in the server room
Server room
 
50 - 4 drawer Haworth Lateral File cabinets
Throughout the building
 
Accounting/Audit file cabinets and shelving units in Accounting Closet (17
pieces)
Accounting Closet
 
Miscellaneous items including rolling carts, facilities tools, trash/recycle
containers/bins, etc.
Throughout the building
 





5